United States Court of Appeals
                      For the First Circuit


No. 18-1962

                          UNITED STATES,

                            Appellee,

                                v.

                          MEYLESI RUEDA,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this Court, issued on July 31, 2019, is amended
as follows:

     On page 6, line 22 change "four-months imprisonment" to "four
months' imprisonment"

     On page 12, line 23 change "four-months imprisonment" to "four
months' imprisonment"